DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 2 contains the implied language “is disclosed” which should be removed.
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract does not disclose any details of the method, but refers solely to purported merits and benefits of the method.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 2 reads “the method comprising the step of administering” but is suggested to read --the method comprising the step of: administering-- to conform to current US practice.
Claim 1 does not include any indentations to help in understanding the association between various parts, as is commonly used in current US practice.  See 37 C.F.R. § 1.75(i).  The Examiner suggests amending the claim such that the term “administering” begins a new line.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 3, line(s) 3 recite(s) the limitation “about 3 hours to about 5 hours,” which renders the claim unclear.  The bounds of the range are unclear through use of the term “about” at both limits of the range.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention lacks patentable utility. 
Regarding claim 1, line 2 recites the limitation “administering at least about 3200 ppm-hours to about 12,000 ppm-hours of gNO.”  The prior art of record teaches that high dosages of gNO may cause methomoglobulin poisoning in patients and therefore the gNO must be diluted by oxygen or other carrier gases.  See, for example, Figley et al Para. [0004] (US Pat. Pub. 2003/0131849) and Bathe et al Col. 1 lines 43-57 (US Pat. 6,089,229).  High dosages of gNO administered to a patient, as recited by the present application, would appear to cause harm to the patient, and therefore lacks utility.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2018/0243526 to Av-Gay et al (herein Av).
Regarding claim 1, Av discloses a method of delivering gaseous nitric oxide (gNO) to a patient in need thereof (nitric oxide inhalation therapy, Fig. 1), the method comprising the step of: administering 2000 ppm-hours of gNO by inhalation daily, (Para. [0249]).
Av discloses a method of delivering gNO, but is silent regarding administering at least 3,200 ppm hours to about 12,000 ppm hours of gNO.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Av’s intermittent delivery of gNO occurring at 2000 ppm hours daily with at least 3,200 ppm hours to about 12,000 ppm hours of gNO, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and it appears that delivery of gNO at least 3,200 ppm hours to about 12,000 ppm hours of gNO would perform equally as well at treating bronchiolitis.  In re Aller, 105 USPQ 233.  
Modified Av discloses gNO is delivered daily from 1 to 21 days (Para. [0107]), but does not explicitly recite that gNO is administered over a period from at least 8 to about 28 days.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified Av’s administration days to 8-28, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and it appears that delivery of 8-28 days would perform equally as well at treating bronchiolitis.  In re Aller, 105 USPQ 233.
Regarding claim 2, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Av further discloses wherein the gNO is administered by intermittent inhalation (gNO is administered intermittently, Para. [0102], Fig. 1).
Regarding claim 3, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Av further discloses wherein the intermittent inhalation comprises inhalation of the gNO for a first time period of about 1 minute to about 60 minutes (gNO is delivered for 30 minutes, Para. [0103]), followed by inhalation of no gNO for a second time period of about 3 hours to about 5 hours (a second time period where no gNO is delivered for 3.5 hours, Para. [0104]).
Regarding claim 4, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Av further discloses wherein the first time period is about 30 minutes (gNO is delivered for 30 minutes, Para. [0103]).
Regarding claim 5, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Av further discloses wherein the second time period is about 3.5 hours (no gNO is delivered for 3.5 hours, Para. [0104]).
Regarding claim 6, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Av further discloses wherein the gNO is administered daily (gNO treatment occurs daily, Para. [0106]).
Regarding claim 7, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Av further discloses wherein the gNO is administered 1 to 5 times per week (gNO is administered one to five times per day over several days, i.e. one treatment per day over several days could be chosen, Para. [0106]).
Regarding claim 8, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Av further discloses wherein the intermittent inhalation is performed one to six times per day (gNO is administered one to five times per day, Para. [0106]).
Regarding claim 9, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Av further discloses wherein at least 4000 ppm hours of gNO is delivered to the patient.  Modified Av discloses the claimed invention except for dosages of gNO of at least 4000 ppm hours, but discloses dosages of 3200 ppm hours.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the gNO dosage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it appears that gNO dosage would perform equally as well at 4000 ppm hours.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Av further discloses wherein during gNO administration, NO2 levels do not exceed 5 ppm (NO2 levels do not exceed 5 ppm, Para. [0117]), gNO concentration variations do not exceed 10% (gNO variations do not exceed 10%, Para. [0116]), and fraction of inspired oxygen levels (FiO2) levels do not drop below 20% (inspired oxygen levels do not drop below 20%, Para. [0119]).
Regarding claim 11, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Av further discloses wherein the fraction of inspired oxygen level is greater than 21% but less than 100% (FiO2 levels are kept between 20-100%, Paras. [0119]-[0120]).
Regarding claim 12, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Av further discloses wherein the fraction of inspired oxygen level is greater than 30% but less than 100% (FiO2 levels are kept between 20-100%, i.e. could be chosen to be above 30%, Paras. [0119]-[0120]).
Regarding claim 13, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Av further discloses wherein the respiratory disease is associated with a pathogenic microorganism (method is used to treat a patient with a medical condition associated with a pathogenic microorganism, Para. [0016]).
Regarding claim 14, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Av further discloses wherein the pathogenic microorganism is a gram-negative bacterium or a gram-positive bacterium (the pathogenic microorganism may at least be a gram-positive or a gram-negative bacterium, Para. [0355]).
Regarding claim 15, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Av further discloses wherein the disease is a respiratory syncytial viral infection (the respiratory disease may include RSV, Para. [0425]).
Regarding claim 16, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Av further discloses wherein the disease is non-tuberculous mycobacteria (the disease may include NTM, Para. [0089]).
Regarding claim 17, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Av further discloses wherein the disease is cystic fibrosis (medical condition can be cystic fibrosis, Para. [0093]).
Regarding claim 18, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Av further discloses wherein the disease is cystic fibrosis (medical condition can be cystic fibrosis, Para. [0093]).
Regarding claim 19, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 14.
Av further discloses wherein the virus is a respiratory syncytial virus (the respiratory disease may include RSV, Para. [0425]) or a coronavirus (the virus may be a coronavirus, Para. [0425]).
Regarding claim 20, the modified Av discloses all the claimed limitations, as discussed above with respect to the rejection of claim 19.
Av further discloses wherein the virus is a coronavirus (the virus may be a coronavirus, Para. [0425]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0022731 to Av-Gay et al, US 2008/0193566 to Miller et al, US 6,581,599 to Stentzler, US 2003/0131849 to Figley et al, US 6,089,229 to Bathe et al, and US 2020/0246573 to Av-Gay et al each disclose a nitric oxide inhalation therapy system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                             
/RACHEL T SIPPEL/PRIMARY EXAMINER, ART UNIT 3785